Citation Nr: 0510119	
Decision Date: 04/07/05    Archive Date: 04/21/05

DOCKET NO.  02-04 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for scars, right forehead, 
residuals of shrapnel wound with tenderness, currently rated 
as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1966 to December 
1968.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which increased the disability rating for service-
connected scars of the right forehead to 10 percent, 
effective May 15, 2000.  The veteran requested a Board 
hearing at the RO which was subsequently scheduled for August 
2002; however, the veteran withdrew his hearing request.  
This case was previously before the Board and was remanded in 
October 2003.

By rating decision in October 2004, the RO increased the 
disability rating for scars of the right forehead from 10 
percent to 30 percent, effective from August 30, 2002. 


FINDINGS OF FACT

1.  The veteran's service-connected disability, described for 
rating purposes as, scars, right forehead, residuals of 
shrapnel wound with tenderness, for the period from August 
30, 2002, to the present has been productive of non-
disfigurement, depressed scars with partial adherence, with 
one scar being at least a quarter of an inch in width.

2.  The veteran's service-connected disability, described for 
rating purposes as, scars, right forehead, residuals of 
shrapnel wound with tenderness, for the period from May 15, 
2000, through August 29, 2002, was productive of non-
disfigurement, depressed scars with partial adherence, with 
one scar being at least a quarter of an inch in width.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 30 percent for scars, right forehead, residuals of 
shrapnel wound with tenderness, for the period from August 30 
2002, to present have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 
7800 (2004).

2.  The criteria for entitlement to a disability rating in 
excess of 10 percent for scars, right forehead, residuals of 
shrapnel wound with tenderness, for the period from May 15, 
2000, through August 29, 2002, have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.118, Diagnostic Code 7800 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, by way of a January 2001 rating decision, the RO denied 
the veteran's claim.  Thereafter, the RO did furnish VCAA 
notice to the veteran in May 2004.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, it can be 
argued that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In the May 2004 letter, as well as the February 2002 
statement of the case and the November 2004 supplemental 
statement of the case (SSOC), the RO informed the appellant 
of the applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the May 2004 letter, VA informed the appellant 
that it would obtain the available records in the custody of 
federal departments and agencies and request medical records 
from identified private health care providers.  The letter 
also advised the appellant to submit any relevant evidence in 
his possession.  The Board finds that these documents, when 
taken together, fulfilled VA's duty to notify, including the 
duty to notify the veteran to submit any pertinent evidence 
in his possession, and that any defect in the timing of such 
notice constitutes harmless error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claim, including obtaining medical 
records identified by the appellant.  The record includes 
service medical records and VA medical records.  The 
appellant has not indicated that any additional pertinent 
evidence exists, and there is no indication that any such 
evidence exists.  As such, there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  As the veteran has been afforded a 
VA examination, the Board finds that the record as it stands 
contains adequate medical evidence to adjudicate the claim.  
Thus, the requirements of 38 C.F.R. § 3.159(c)(4) have been 
met.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The issue is now ready 
to be considered on the merits.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected disability warrants a 
higher disability rating.  Disability ratings are determined 
by the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Diagnostic Code 7800 governs ratings for disfiguring scars of 
the head, face or neck.  During the pending appeal the 
regulations for evaluation of skin disorders were amended 
effective August 30, 2002.  The veteran was provided a copy 
of the revised criteria in the SSOC and the opportunity to 
submit pertinent evidence and/or argument.

When VA adopted the revised skin rating schedule and 
published it in the Federal Register, the publication clearly 
stated an effective date of August 30, 2002, and because the 
revised regulations expressly stated an effective date and 
contained no provision for retroactive applicability, it is 
evident that VA intended to apply those regulations only as 
of the effective date.  67 Fed. Reg. 49590 ( July 31, 2002).  
See also 38 U.S.C.A. § 5110(g).  Accordingly, for the period 
prior to August 30, 2002, only the "old" rating criteria 
may be considered in determining the severity of the 
veteran's skin disorder.

Under the "old" Diagnostic Code 7800, a 10 percent rating 
is in order where a scar is moderately disfiguring and a 30 
percent rating is warranted for a scar causing severe 
disfigurement, especially if it produces a marked and 
unsightly deformity of eyelids, lips or auricles.

Under the "new" Diagnostic Code 7800 for disfigurement of 
the head, face, or neck, a 10 percent rating is warranted 
where there is one characteristic of disfigurement.  A 30 
percent rating is warranted where there is visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with two or three characteristics of 
disfigurement.  A 50 percent rating is warranted where there 
is visible or palpable tissue loss and either gross 
distortion or asymmetry of two features of paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four of five 
characteristics of disfigurement.

The 8 characteristics of disfigurement are:  scar 5 or more 
inches (13 or more cm) in length; scar at least one-quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shinny, scaly, etc.) in an 
area exceeding six square inches (39 sq. cm.); underlying 
soft tissue missing in an area exceeding six square inches 
(39 sq. cm.); skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  

August 30, 2002, to Present

The veteran underwent a VA examination in May 2004.  The 
examination report shows that the examiner found multiple 
scars on the veteran's forehead.  There was a scar in the 
occipital area which was two centimeters in size and deep 
into the skull.  The examiner noted that it was non-tender 
and mobile.  There was a scar in the right forehead above the 
eye which was one and a half centimeters in size and deep in 
the skull.  This scar was depressed and tender.  There was an 
additional scar located in the left forehead which was L-
shaped.  It was two by three centimeters in size and deep in 
the skin.  Finally, there was a scar located in the right 
frontal area which was four centimeters in size and deep into 
the scalp.  The scar was depressed and tender.  

The examiner noted that there was pain in the scars and 
partial adherence.  The texture of the scars was normal and 
there was no instability, elevation, hyperpigmentation or 
hypopigmentation.  The examiner noted, however, that the 
scars were depressed and deep.  There was no evidence of 
inflammation, edema, or keloid.  There was also no evidence 
of induration or inflexibility and no limitation of motion.  
The examiner noted that disfigurement was "essentially 
none."  The examiner did note that one of the scars was at 
least a quarter of an inch wide.

As the medical evidence of record for this time period shows 
that the veteran's scars are essentially non-disfiguring, the 
Board finds that a rating in excess of 30 percent under the 
old diagnostic criteria is clearly not warranted.

A rating in excess of 30 percent under the new diagnostic 
criteria would require a showing of either visible or 
palpable tissue loss with gross distortion or asymmetry of 
features, or a minimum of four characteristics of 
disfigurement.  Once again the Board notes that the medical 
evidence of record for this time period notes essentially no 
disfigurement from the veteran's scars.  Additionally, the 
examination report from October 2002 noted no tissue loss.  
As for the characteristics of disfigurement, the Board finds 
that the medical evidence of record for this time period only 
shows three characteristics of disfigurement for any of the 
scars as the evidence shows that some of the scars are 
depressed and partially adherent and one of the scars is at 
least a quarter of an inch in width.  However, there is no 
evidence of hypopigmentation, hyperpigmentation, abnormal 
texture, underlying soft tissue loss, induration, or 
inflexibility.  Thus, there is no medical evidence of record 
to show that the veteran's scars warrant a disability rating 
in excess of 30 percent for this time period under the new 
rating criteria.

May 15, 2000, through August 29, 2002

The veteran underwent a VA examination in October 2000.  The 
examination report shows that the veteran reported a shrapnel 
wound over the mid-forehead with retained shrapnel that he 
sometimes feels moving.  On physical examination, there was 
an L-shaped scar over the forehead.  It was one centimeter 
vertical and four centimeters horizontal.  The width was one 
by eight centimeters.  The scar was deep in the skin with 
tenderness.  There was no adherence, ulceration, elevation, 
depression, underlying tissue loss, inflammation, edema, 
keloid or disfigurement.  There was also no limitation of 
function from the scar.  The diagnosis was shrapnel wound 
scar over the forehead, asymptomatic.  The examiner noted 
that the mid-frontal area was tender and palpable metal 
foreign body over the mid-parietal area was mobile and 
tender.

The medical evidence of record for this time period shows 
that a 10 percent rating is in order.  The October 2000 
examination report showed that the scar was moderately 
disfiguring; however, there is no evidence to show that the 
scar caused severe disfigurement for this time period.  In 
fact, the October 2000 examination report showed that the 
scar was not disfiguring.  As such, a rating in excess of 10 
percent for the period from May 15, 2000, through August 29, 
2002, is not warranted.

Conclusion

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
there is no showing that the veteran's skin disorder 
currently under consideration reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 38 
C.F.R. § 3.321(b)(1) (2004).


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


